Exhibit 10.13

 

WAIVER AND SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Waiver and Amendment”) is entered into as of December 30, 2005, among UNIVERSAL
AMERICAN FINANCIAL CORP., a New York corporation (the “Borrower”), the Banks
party to the Credit Agreement (hereinafter defined) and BANK OF AMERICA, N.A.,
as the Administrative Agent for the Banks.

 

The Borrower, the Banks and the Administrative Agent are party to the Amended
and Restated Credit Agreement dated as of May 28, 2004, as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of June 2, 2005 (the
“Credit Agreement”). The Borrower has advised the Banks and the Administrative
Agent that the Borrower has purchased shares of its capital stock during its
fiscal year ending December 31, 2005 in an amount equal to $10.9 million (such
purchase in such amount being herein called the “Subject Purchase”), which
amount is in excess of that permitted by Clause (B) of Section 7.08(a)(ii) of
the Credit Agreement and has requested that the Banks waive the Event of Default
that has occurred as a result thereof and that the Administrative Agent
acknowledge such waiver. The Borrower has also requested that the Banks agree to
amend Clause (B) of Section 7.08(a)(ii) of the Credit Agreement and that the
Administrative Agent acknowledge such amendment. Accordingly, for valuable and
acknowledged consideration, the Borrower, the Banks and the Administrative Agent
agree and acknowledge as follows:

 

1.             Terms and References. Unless otherwise stated in this Waiver and
Amendment, (a) terms defined in the Credit Agreement have the same meanings when
used in this Waiver and Amendment and (b) references to “Sections” are to the
Credit Agreement’s sections.

 

2.             Waiver. The Banks hereby waive the Event of Default that has
occurred as the result of the Subject Purchase and agree that such Event of
Default is no longer continuing.

 

3.             Amendment. Clause (B) of Section 7.08(a)(ii) is amended and
restated to read in its entirety as follows:

 

“(B) other than with the cash proceeds of capital stock issued by the Borrower
or any of its Subsidiaries after the Initial Borrowing Date, in an amount not
exceeding (1) $1,000,000 in the aggregate during the fiscal year ending
December 31, 2004, (2) $11,000,000 in the aggregate during the fiscal year
ending December 31, 2005, or (3) $30,000,000 in the aggregate after January 1,
2006.”

 

4.             Conditions Precedent to Effectiveness of Waiver and Amendment.
This Waiver and Amendment shall not be effective until the Administrative Agent
receives: (a) counterparts of this Waiver and Amendment executed by the
Borrower, the Subsidiary Guarantors, the Required Banks and the Administrative
Agent; (b) payment of all reasonable expenses, including reasonable legal fees
and expenses of counsel to the Administrative Agent, incurred by the
Administrative Agent in connection with this Waiver and Amendment, to the extent
invoiced to the Borrower on or prior to the date hereof; and (c) such other
agreements, documents, instruments and items as the Administrative Agent may
reasonably request, including, without limitation, documents evidencing the due
authorization of the execution, delivery and performance by the Borrower and
each of the Subsidiary Guarantors of this Waiver and Amendment, the incumbency
of the officer of the Borrower and each of the Subsidiary Guarantors executing
this Waiver and Amendment, and any other matters relevant thereto.

 

1

--------------------------------------------------------------------------------


 

5.             Representations. The Borrower represents and warrants to the
Administrative Agent and the Banks as follows:  (a) the execution, delivery and
performance by the Borrower of this Waiver and Amendment and the Credit
Agreement, as amended hereby, have been duly authorized by all necessary
corporate action; (b) all representations and warranties made or deemed made by
the Borrower in the Credit Documents are true and correct as of the date hereof,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and accurate on and as of such earlier date) and except for changes in
factual circumstances not prohibited by the Credit Agreement; and (c) except as
waived hereby, no Default or Event of Default has occurred and is continuing as
of the date hereof.

 

6.             Effect of Waiver and Amendment. This Waiver and Amendment is a
Credit Document. The waiver set forth in this Waiver and Amendment is limited to
the Event of Default existing as a result of the Subject Purchase and does not
constitute the waiver of any other matter now or hereafter requiring the consent
or waiver of the Banks or the Administrative Agent under the Credit Documents.
Except as expressly modified and amended by this Waiver and Amendment, all of
the terms, provisions and conditions of the Credit Documents, and the Liens
created thereby, shall remain unchanged and in full force and effect and are
hereby ratified and confirmed. If any part of this Waiver and Amendment is for
any reason found to be unenforceable, all other portions of it shall
nevertheless remain enforceable. The Credit Documents and any and all other
documents heretofore, now or hereafter executed and delivered pursuant to the
terms of the Credit Agreement are hereby amended so that any reference to the
Credit Agreement shall mean a reference to the Credit Agreement as waived and
amended hereby.

 

7.             Expenses. The Borrower shall pay all reasonable fees and expenses
paid or incurred by the Administrative Agent incident to this Waiver and
Amendment, including, without limitation, the reasonable fees and expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery and execution of this Waiver and Amendment and any related
documents.

 

8.             Governing Law. This Waiver and Amendment shall be governed by and
construed in accordance with and be governed by the laws of the State of New
York, without regard to conflict of laws principles.

 

9.             Counterparts. This Waiver and Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument.

 

10.           ENTIRETY. THIS WAIVER AND AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER CREDIT DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND
SUPERCEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF. THESE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

11.           Parties. This Waiver and Amendment binds and inures to the benefit
of the Borrower, the Subsidiary Guarantors, the Administrative Agent, the Banks
and their respective permitted successors and assigns.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

2

--------------------------------------------------------------------------------


 

UNIVERSAL AMERICAN FINANCIAL

 

HAMILTON FLOATING RATE FUND, LLC,

CORP., as the Borrower

 

as a Bank

 

 

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Dean Stephan

 

Robert Waegelein, Executive Vice

 

 

Dean Stephan, Managing Director

 

President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

ING CAPITAL LLC, as a Bank

BANK OF AMERICA, N.A., as a Bank and as

 

 

the Administrative Agent

 

 

 

 

By:

/s/ Mark R. Newsome

 

 

 

Mark R. Newsome, Director

By:

/s/ Jeffrey M. Shaver

 

 

 

Jeffrey M. Shaver, Vice President

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a Bank

THE BANK OF NEW YORK, as a Bank

 

 

 

 

 

 

 

By:

/s/ Christine E. Moss

By:

/s/ Thomas McGinley

 

 

Christine E. Moss, First Vice President

 

Thomas McGinley, Vice President

 

 

 

 

 

 

 

RAYMOND JAMES BANK, FSB, as a Bank

DENALI CAPITAL, LLC, managing member of

 

 

DC Funding Partners, portfolio manager for

 

 

DENALI CAPITAL CLO III, LTD, or an

 

By:

/s/ Thomas F. Macina

affiliate

 

 

Thomas F. Macina, SeniorVice President

 

 

 

 

 

 

By:

/s/ Nicole D. Kouba

 

 

 

Nicole D. Kouba, Vice President

 

OWS CLO 1 LTD., as a Bank

 

 

 

 

 

 

DENALI CAPITAL, LLC, managing member of

 

By:

/s/ Dean Sterian

DC Funding Partners, portfolio manager for

 

 

Dean Sterian, Managing Director

DENALI CAPITAL CLO IV, LTD, or an

 

 

affiliate

 

 

 

 

 

 

 

 

By:

/s/ Nicole D. Kouba

 

 

 

Nicole D. Kouba, Vice President

 

 

 

 

Signature Page to Waiver and Second Amendment to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

To induce the Administrative Agent and the Banks to enter into this Waiver and
Amendment, the undersigned consent and agree (a) to its execution and delivery
and terms and conditions thereof, (b) that this document in no way releases,
diminishes, impairs, reduces, or otherwise adversely affects any Liens,
Subsidiary Guaranties, assurances, or other obligations or undertakings of any
of the undersigned under any Credit Documents, and (c) that this Amendment binds
each of the undersigned and its successors and permitted assigns and inures to
the benefit of the Administrative Agent, the Banks, and their respective
successors and permitted assigns.

 

 

WORLDNET SERVICES CORP., as a
Guarantor

HERITAGE HEALTH SYSTEMS OF TEXAS,
INC., as a Guarantor

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Theodore M. Carpenter, Jr

 

 

Robert Waegelein, Chief Financial Officer

 

Theodore M. Carpenter, Jr., President

 

 

 

 

UNIVERSAL AMERICAN FINANCIAL
SERVICES, INC., as a Guarantor

HHS TEXAS MANAGEMENT, INC., as a
Guarantor

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Steven C. Holman

 

 

Robert Waegelein, President

 

Steven C. Holman, Secretary

 

 

 

 

QUINCY COVERAGE CORPORATION, as a
Guarantor

CHCS SERVICES INC., as a Guarantor

 

 

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Robert Waegelein

 

 

Robert Waegelein, Executive Vice

 

 

Robert Waegelein, President

 

President

 

 

 

 

HERITAGE HEALTH SYSTEMS, INC., as a
Guarantor

CHCS INC., as a Guarantor

 

 

 

By:

/s/ Robert Waegelein

 

By:

/s/ Steven C. Holman

 

 

Robert Waegelein, Executive Vice

 

 

Steven C. Holman, Assistant Secretary

 

President

 

 

Signature Page to Waiver and Second Amendment to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

PSO MANAGEMENT OF TEXAS, LLC, as a
Guarantor

HHS-HPN NETWORK, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Steven C. Holman

 

By:

/s/ Steven C. Holman

 

 

Steven C. Holman, Secretary

 

 

Steven C. Holman, Vice President

 

 

 

 

 

 

 

HHS TEXAS MANAGEMENT, L.P., as a
Guarantor

 

 

 

 

 

 

 

By:

HHS Texas Management, Inc., its
general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven C. Holman

 

 

 

 

Steven C. Holman, Secretary

 

 

Signature Page to Waiver and Second Amendment to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------